By the Court,

Cole, J.
We do not think that the appellant has shown any such interest in the settlement of the administrator’s account as entitles him to take an appeal from the orders made by the probate court. Those orders were, one that the administrator file with the probate court the vouchers for money paid out by him, as stated in his final account; and another, releasing and discharging the administrator from all further liabilities about his administration. It appears that the appellant purchased the interest of one of the heirs in the real estate, after letters of administration had been granted. And he claims, therefore, to be aggrieved by the orders of the probate court in respect to the settlement of the administrator’s account. We are not able to see how the interests of the appellants are affected by those orders. We suppose the real questions which the appellant wishes to reach are, whether letters of administration were in the first instance properly granted to Sand-ford S. Green, and whether the proceedings of the probate court were legal and regular in ordering the sale of the real estate to pay the debts against the estate of George R. Green. But it is very clear that we cannot review those matters, because they are not legitimately and properly before us on *318this appeal. We cannot look beyond the orders of the probate court appealed from, and examine every thing which has been done by the probate court about the settlement of estate ®eorge R. Green. Suppose the position taken by the counsel for the appellant is sound, and that the whole proceedings of the probate court in granting letters of administration, &c., are null and void. Is that any reason why Sandford 8. Green, who has been acting as administrator, should not settle up his account ? It is certainly for the interest of the heirs and creditors of the estate that he should do so. Furthermore, if all those proceedings were coram non judice, and void, how can the appellant’s title be affected by them ? They are a mere nullity on this supposition. It appears to us that it was highly necessary and proper for the administrator to settle up his account. If there is anything wrong in that settlement, the heirs and creditors should come into court and set it right. But it is not for the appellant, because he has purchased the interest of one of the heirs in the real estate, but who cannot possibly have any rights to be affected by this settlement, to complain of it. If he was interested in any real estate which was sold by the administrator, he should have contested the order of sale at the proper time.
We think the circuit court should have dismissed the appeal, on the ground that the appellant had no interests to be affected by the settlement of the administrator’s account, and therefore had no right to appeal from the orders relating to it.
The judgment of the circuit court is therefore reversed, and the cause remanded, with directions to dismiss the appeal.